Oldham J., delivered the opinion of the court. The questions presented by the issues in this case, were properly ,and strictly determinable by the court upon .an inspection of the record in the cause, and consequently the court erred in submitting the same to a jury. From an inspection of the record it is manifest that there is no variance between the writ and the declaration, The declaration is at the suit of Dickinson by guardian, the writ corresponds with the declaration in that respect, and commands the sheriff to replevy the slaves and deliver them to Dickinson as required by the Statute. Rev. Stat. chap. 126, sec. $t is also very clear from the declaration that each count is for the same slaves, with a slight variation between the counts. The court also eri’ed in adjudging a return of the property, as has already been decided at the present term of this court, in Hartgraves vs. Duval, 1 English’s Rep. Let, the judgment be reversed ¡ind the cause remanded.